UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/29/2012 ITEM 1. REPORT TO STOCKHOLDERS FEBRUARY 29, 2012 Semiannual Report to Shareholders DWS International Fund Contents 4 Performance Summary 7 Portfolio Summary 9 Investment Portfolio 14 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 18 Financial Highlights 23 Notes to Financial Statements 33 Information About Your Fund's Expenses 35 Investment Management Agreement Approval 39 Summary of Management Fee Evaluation by Independent Fee Consultant 43 Account Management Resources 45 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary February 29, 2012 (Unaudited) Average Annual Total Returns as of 2/29/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A 3.83% -10.11% 16.13% -5.69% 3.36% Class B 3.23% -10.85% 15.21% -6.43% 2.48% Class C 3.41% -10.84% 15.24% -6.42% 2.54% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -2.14% -15.28% 13.86% -6.80% 2.75% Class B (max 4.00% CDSC) -0.77% -13.48% 14.70% -6.61% 2.48% Class C (max 1.00% CDSC) 2.41% -10.84% 15.24% -6.42% 2.54% No Sales Charges Class S 4.00% -9.84% 16.50% -5.39% 3.69% Institutional Class 4.08% -9.73% 16.65% -5.27% 3.84% MSCI EAFE Index+ 4.13% -7.45% 19.74% -2.93% 6.31% ‡ Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 12/31/11 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A -16.71% 4.14% -7.77% 1.88% Class B -17.37% 3.32% -8.50% 1.01% Class C -17.35% 3.35% -8.47% 1.07% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) -21.50% 2.10% -8.86% 1.27% Class B (max 4.00% CDSC) -19.81% 2.69% -8.68% 1.01% Class C (max 1.00% CDSC) -17.35% 3.35% -8.47% 1.07% No Sales Charges Class S -16.44% 4.48% -7.48% 2.20% Institutional Class -16.36% 4.60% -7.36% 2.36% MSCI EAFE Index+ -12.14% 7.65% -4.72% 4.67% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 20, 2011 are 1.23%, 2.08%, 2.01%, 0.92% and 0.80% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 29 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. + The Morgan Stanley Capital International (MSCI) Europe, Australasia and Far East (EAFE) Index is an unmanaged, capitalization-weighted index that tracks international stock performance in the 21 developed markets of Europe, Australasia and the Far East. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 2/29/12 $ 8/31/11 $ Distribution Information: Six Months as of 2/29/12: Income Dividends $ Morningstar Rankings — Foreign Large Blend Funds Category as of 2/29/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 82 3-Year of 88 5-Year of 92 10-Year of 90 Class B 1-Year of 88 3-Year of 92 5-Year of 94 10-Year of 97 Class C 1-Year of 88 3-Year of 92 5-Year of 94 10-Year of 96 Class S 1-Year of 81 3-Year of 86 5-Year of 89 10-Year of 86 Institutional Class 1-Year of 80 3-Year of 85 5-Year of 89 10-Year of 85 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at February 29, 2012 (37.3% of Net Assets) Country Percent 1. GlaxoSmithKline PLC Develops, manufactures and markets vaccines and medicines United Kingdom 6.8% 2. Dassault Systemes SA Designer, manufacturer and engineer of software products France 5.3% 3. National Australia Bank Ltd. An international banking group Australia 4.3% 4. BOC Hong Kong (Holdings) Ltd. Provider of financial products and services to retail and corporate customers Hong Kong 3.6% 5. Snam Rete Gas SpA Owns and operates Italy's natural gas distribution network Italy 3.5% 6. TeliaSonera AB Offers telecommunication services Sweden 3.4% 7. Zurich Financial Services AG Issuer of multi-line insurance Switzerland 3.0% 8. European Aeronautic Defence & Space Co. NV Manufacturer of military airplanes and equipment Netherlands 2.6% 9. Royal Dutch Shell PLC Explores, produces and refines petroleum Netherlands 2.4% 10. Renault SA Designs, produces and markets passenger cars France 2.4% Portfolio holdings are subject to change. For more complete details about the fund's investment portfolio, see page 9. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section on page 43 for contact information. Investment Portfolio as of February 29, 2012 (Unaudited) Shares Value ($) Common Stocks 96.0% Australia 9.0% Australia & New Zealand Banking Group Ltd. BHP Billiton Ltd. National Australia Bank Ltd. Newcrest Mining Ltd. Wesfarmers Ltd. Westpac Banking Corp. (Cost $73,786,090) Denmark 0.5% Carlsberg AS "B" (Cost $5,230,893) Finland 2.4% Fortum Oyj Nokia Corp. (Cost $18,656,719) France 11.3% Aeroports de Paris AXA SA Dassault Systemes SA Klepierre (REIT) Renault SA Schneider Electric SA Societe Generale (Cost $90,346,041) Germany 6.9% Adidas AG Continental AG* Hannover Rueckversicherung AG (Registered) Hochtief AG Lanxess AG SAP AG (Cost $55,016,984) Hong Kong 3.6% BOC Hong Kong (Holdings) Ltd. (Cost $29,174,767) Israel 1.3% Bezeq Israeli Telecommunication Corp., Ltd. (Cost $12,039,525) Italy 3.6% Snam Rete Gas SpA (Cost $31,614,102) Japan 21.2% Bridgestone Corp. Canon, Inc. Fast Retailing Co., Ltd. (a) Honda Motor Co., Ltd. INPEX Corp. Kawasaki Kisen Kaisha Ltd. Kyushu Electric Power Co., Inc. Mitsubishi Corp. Mitsubishi Electric Corp. Mitsubishi Estate Co., Ltd. Mitsubishi Heavy Industries Ltd. Mitsubishi Tanabe Pharma Corp. Mitsui & Co., Ltd. Mitsui O.S.K Lines Ltd. Mizuho Financial Group, Inc. Nabtesco Corp. Nidec Corp. Nippon Electric Glass Co., Ltd. Resona Holdings, Inc. Sony Corp. Sumitomo Mitsui Financial Group, Inc. Sumitomo Realty & Development Co., Ltd. Terumo Corp. Tokyo Electron Ltd. Yamada Denki Co., Ltd. (Cost $175,170,277) Netherlands 8.2% Corio NV (REIT) European Aeronautic Defence & Space Co. NV Heineken NV ING Groep NV (CVA)* Royal Dutch Shell PLC "B" (Cost $64,234,726) Norway 1.5% DnB NOR ASA (Cost $12,847,232) Portugal 0.6% Banco Comercial Portugues SA (Registered)* (a) (Cost $5,028,635) Singapore 4.2% Capitaland Ltd. CapitaMall Trust (REIT) DBS Group Holdings Ltd. Golden Agri-Resources Ltd. (Cost $31,025,223) Spain 1.0% Red Electrica Corporacion SA (Cost $10,138,615) Sweden 3.9% Investor AB "B" TeliaSonera AB (Cost $33,151,518) Switzerland 4.4% Nestle SA (Registered) Syngenta AG (Registered)* Zurich Financial Services AG* (Cost $37,229,486) United Kingdom 12.4% AMEC PLC Anglo American PLC BHP Billiton PLC BP PLC Centrica PLC GlaxoSmithKline PLC Inmarsat PLC Old Mutual PLC Tullow Oil PLC (Cost $93,987,217) Total Common Stocks (Cost $778,678,050) Preferred Stocks 1.0% Germany Porsche Automobil Holding SE Volkswagen AG Total Preferred Stocks (Cost $8,096,860) Securities Lending Collateral 0.5% Daily Assets Fund Institutional, 0.26% (b) (c) (Cost $4,193,780) Cash Equivalents 2.2% Central Cash Management Fund, 0.1% (b) (Cost $17,626,621) % of Net Assets Value ($) Total Investment Portfolio (Cost $808,595,311)+ Other Assets and Liabilities, Net Net Assets * Non-income producing security. + The cost for federal income tax purposes was $808,830,287. At February 29, 2012, net unrealized depreciation for all securities based on tax cost was $23,756,564. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $31,405,095 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $55,161,659. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at February 29, 2012 amounted to $3,843,924, which is 0.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. CVA: Certificaten Van Aandelen REIT: Real Estate Investment Trust At February 29, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) S&P 500 E-Mini Index USD 3/16/2012 Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to the Derivatives section of Note A in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks and Preferred Stock (d) Australia $
